Fourth Court of Appeals
                               San Antonio, Texas
                                      July 5, 2018

                                  No. 04-17-00817-CR

                              Jayson Robert SPONABLE,
                                      Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

              From the County Court At Law No 2, Guadalupe County, Texas
                             Trial Court No. CCL-16-1291
                        Honorable Frank Follis, Judge Presiding


                                     ORDER
      The Appellant’s Third Motion for Extension of Time to File Brief is GRANTED.



                                                _________________________________
                                                Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of July, 2018.



                                                ___________________________________
                                                KEITH E. HOTTLE,
                                                Clerk of Court